Citation Nr: 0929760	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-38 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for service-connected degenerative joint disease 
and degenerative disc disease of the thoracolumbar spine, 
prior to January 30, 2008.

2.  Entitlement to a disability rating greater than 40 
percent for service-connected degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine, from 
January 30, 2008.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected bilateral plantar fasciitis 
(bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to April 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Roanoke, Virginia.  In May 2006, the RO awarded service 
connection for the Veteran's back disability, assigning a 10 
percent disability rating; and awarded service connection for 
the bilateral foot disability, assigning a noncompensable 
disability rating, each effective as of May 1, 2006.  

During the pendency of this appeal, by rating action dated in 
October 2006, the RO determined that the service-connected 
back disability warranted a 20 percent disability rating, and 
the service-connected bilateral foot disability warranted a 
10 percent disability rating, each effective as of May 1, 
2006.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, they 
remain in appellate status.

Thereafter, by rating action dated in April 2008, the RO 
determined that the service-connected back disability 
warranted a 40 percent disability rating effective as of 
January 30, 2008.  As explained above, this issue remained in 
appellate status.  See AB, 6 Vet. App. at 38.

In November 2008, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
in Washington, DC.  

The Veteran's bilateral foot disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to January 30, 2008, the Veteran's back disability 
is manifested by 90 degrees of flexion, 25 degrees of 
extension, 30 degrees of lateral flexion, 20 degrees of left 
lateral rotation, and 30 degrees of right lateral rotation.

2.  During the Veteran's November 2008 hearing, he indicated 
that he was completely satisfied with the currently assigned 
40 percent disability rating for his degenerative joint 
disease and degenerative disc disease of the thoracolumbar 
spine, therefore, there is no longer a controversy remaining 
on this issue.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine, prior to January 30, 
2008, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2008).

2.  There remains no justiciable case or controversy 
currently before the Board concerning the issue of a 
disability rating greater than 40 percent for service-
connected degenerative joint disease and degenerative disc 
disease of the thoracolumbar spine, from January 30, 2008, 
the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006 and June 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
The Veteran has presented testimony in support of his claim.  
Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Degenerative joint disease and degenerative disc
disease of the thoracolumbar spine prior to January 30, 2008

The Veteran's degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine has been rated as 20 
percent disabling, prior to January 30, 2008, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, which sets out the criteria 
for rating degenerative arthritis of the spine.  Under this 
diagnostic code provision, unless there is intervertebral 
disc syndrome, the disability is to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, where the disability is with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  The maximum 100 
percent disability rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also 38 
C.F.R. § 4.71, Plate V).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating 
episodes where incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent disability 
rating.  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent disability rating is warranted.  
A maximum disability rating of 60 percent is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  It is noted that an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

A VA examination report dated in April 2006 shows that the 
Veteran reported injuring his lower back in service while 
lifting weights.  He added that he would treat his symptoms 
with over-the-counter pain medication, muscle relaxers, and 
rest.  He described that currently he would have constant 
sharp pain in the lower right area of his lumbosacral spine 
which was non-radiating.  He denied weakness or stiffness.  
He also reported individual periods of flare-up approximately 
two to three times per month during which the severity was 
described as an eight on a scale of 10.  He noted that during 
flare-ups, there would be numbness in the lateral aspect of 
the left thigh.  Precipitating factors included bending, and 
alleviating factors included heat, ice, muscle relaxers and 
over-the-counter pain medication.    He noted that he had 
missed approximately 30 days from work due to this condition.  
However, the examiner indicated "N/A" with regard to 
whether any time had been lost from work in the preceding 12 
month period.

Physical examination of the thoracolumbar spine revealed 90 
degrees of flexion, 25 degrees of extension, 30 degrees of 
bilateral lateral flexion, 20 degrees of left lateral 
rotation, and 30 degrees of right lateral rotation.  The 
examiner indicated that the Veteran had pain and spasm.  A 
magnetic resonance imaging (MRI) study of the lumbar spine 
showed loss of normal lordosis and degenerative disc disease 
at L1-L2 and L3-S1.  The diagnosis was thoracic spine 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.

VA outpatient treatment records dated from June 2006 to 
January 2008 show intermittent treatment for symptoms 
associated with the Veteran's back disability.  Symptoms 
included reported pain, tenderness, and spasms.

During the Veteran's November 2008 hearing, the Veteran 
described that he would experience sharp pain and numbness in 
his low back ever since service which has been consistent.  
He asserted that he should be assigned the same 40 percent 
disability rating that has been in effect since January 30, 
2008, since service, as his symptoms had been the same 
throughout the entire time period.

In considering the rating criteria, set forth above, in order 
for the Veteran to receive the next higher 40 percent 
disability rating pursuant to Diagnostic Code 5242 for a 
disability of the thoracolumbar spine, there must be evidence 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  The April 2006 VA spine examination report 
specifically set forth that forward flexion was 90 degrees.  
There is no competent medical evidence of record that the 
Veteran's forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less.  There is also no evidence of 
record that the Veteran has ankylosis of the thoracolumbar 
spine.  Therefore, a disability rating higher than the 
currently assigned 20 percent prior to January 30, 2008, does 
not apply under the general rating formula for spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).

Additionally, in order to receive the next higher 40 percent 
rating for intervertebral disc syndrome, the evidence must 
show incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the preceding 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
As noted above, the VA examiner in August 2006 indicated that 
the Veteran had not had any incapacitating episodes in the 
preceding 12 months.  As such, a disability rating higher 
than the currently assigned 20 percent prior to January 30, 
2008, under the rating criteria for intervertebral disc 
syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate 
evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  While 
the Veteran described experiencing numbness during his 
February 2009 hearing, the medical evidence of record has 
shown that neurological and genitor-urinary evaluations were 
satisfactory.  There was no evidence of bladder complaints, 
bowel complaints, or erectile dysfunction. As such, there is 
no other provision under which an additional separate 
disability rating may be assigned for his disability.  Id.

The Veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the thoracolumbar 
spine due to degenerative disc disease, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 261- 62.  Limitation of motion of the 
thoracolumbar spine has been considered and compensated under 
the 20 percent disability rating already assigned.  To assign 
a separate disability rating for limitation of the motion of 
the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  During the April 2006 
VA examination, the examiner indicated that there was no 
additional limitation due to fatigue, weakness or 
incoordination.

The Veteran is entitled to be rated under the code that 
allows the highest possible disability rating.  Schafrath, 1 
Vet. App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate disability rating.  The preponderance of 
the evidence is against a disability rating higher than 20 
percent for the Veteran's degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine prior to 
January 30, 2008.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Degenerative joint disease and degenerative disc
disease of the thoracolumbar spine, from January 30, 2008

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During his November 2008 hearing, the Veteran indicated that 
he was completely satisfied with the currently assigned 40 
percent disability rating for his service-connected 
degenerative joint disease and degenerative disc disease of 
the thoracolumbar spine.  As there is no longer a controversy 
remaining on this issue, the Board finds that there remains 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.  As 
such, the Veteran's claim for a disability rating greater 
than 40 percent for service-connected degenerative joint 
disease and degenerative disc disease of the thoracolumbar 
spine, from January 30, 2008, must be dismissed as a matter 
of law.  Sabonis v. Brown, 6 Vet App 426 (1994).

Extraschedular consideration

Finally, the Board finds that there is no showing that the 
Veteran's degenerative joint disease and degenerative disc 
disease of the thoracolumbar spine reflect so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher disability ratings on an extraschedular basis.  The 
conditions are not productive of marked interference with 
employment not contemplated by the assigned disability 
ratings, or any, let alone, frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extraschedular disability 
rating are not met and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating greater than 20 percent for 
service-connected degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine, prior to January 30, 
2008, is denied.

This issue of a disability rating greater than 40 percent for 
service-connected degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine, from January 30, 
2008, is dismissed.

REMAND

Unfortunately, a remand is required in this case as to the 
issue of an initial disability rating greater than 10 percent 
for service-connected bilateral plantar fasciitis.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that he is afforded every 
possible consideration.

During the Veteran's November 2008 hearing in Washington, DC, 
the Veteran asserted that the currently assigned 10 percent 
disability rating did not adequately reflect the severity of 
his service-connected bilateral pes planus.  He further 
suggested that his disability was more severe than 
demonstrated in the most recent January 2008 VA examination.  
As such, the Board is of the opinion that the Veteran must be 
afforded a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of his 
bilateral plantar fasciitis.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to ascertain 
the current nature and severity of his 
bilateral foot disability.  The claims 
folder should be made available and 
reviewed by the examiner.  All necessary 
tests, including X-rays, should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should conduct a full 
clinical evaluation of the Veteran's foot 
symptoms and indicate whether any of the 
following findings are present: weight 
bearing line being over or medial to the 
great toe; inward bowing of the tendo 
Achilles; pain on manipulation and use of 
the feet; objective evidence of marked 
deformity (pronation, abduction, etc.); 
pain on manipulation and use accentuated; 
indication of swelling on use; 
characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm of 
the "tendo Achilles" on manipulation, 
not improved by orthopedic shoes or 
appliances.

The examiner should also indicate whether 
the bilateral foot disability is 
manifested by claw foot (pes cavus), and 
if so, whether there is marked contraction 
of the plantar fascia with dropped 
forefoot, all toes hammer toes, with very 
painful callosities, and marked varus 
deformity.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of his foot disability on his 
ordinary activity and the effect, if any, 
on her current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of these 
disabilities on the Veteran's ability to 
work, to include whether the disabilities 
are productive of severe economic 
inadaptability.

Any indications that the Veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  

2.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


